1    JASON T. CAMPBELL (CSBN 255445)
     Law Office of Jason T. Campbell
2    P.O. Box 2093
     Berkeley, CA 94702
3    Telephone Number: (415) 846-2646
4    law.jcampbell@gmail.com

5    Attorney for Morris Anthony Greenberg

6

7                            IN THE UNITED STATES DISTRICT COURT
8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9
       MORRIS ANTHONY GREENBERG                           Case No. 2:19-cv-2238 JAM AC P
10

11                     Petitioner,
12     vs.
                                                          [PROPOSED] ORDER GRANTING
13                                                        PETITIONER GREENBERG’S SECOND
       PATRICK COVELLO, Warden                            UNOPPOSED APPLICATION FOR
14                                                        EXTENSION OF TIME TO FILE
                       Respondent.                        TRAVERSE
15

16           Pursuant to Rule 6 of the Federal Rules of Civil Procedure and Local Rule 144,
17   Petitioner filed a request for an extension of time to file his Traverse, up to and including May
18   6, 2020.
19           GOOD CAUSE APPEARING therefor, Petitioner’s motion is hereby GRANTED.
20   DATED: March 31, 2020
21

22

23

24

25

26

27

28                                                    1
     ____________________________________________________________________________________________________
